SUMMARY ORDER
Defendant-Appellant Alvin Branch appeals his sentence of 12 months imprisonment, imposed for violation of the conditions of his supervised release, on the basis that the District Court failed to provide him with an opportunity to allocute. We assume the parties’ familiarity with the *831underlying facts, the procedural history, and the issues presented for review.
On July 22, 2008, Defendant-Appellant was released from custody without any subsequent term of supervision. As Defendant-Appellant appealed only his sentence, which he has now served in full, we dismiss this appeal as moot. See, e.g., United States v. Suleiman, 208 F.3d 32, 36-37 (2d Cir.2000); United States v. Mercurris, 192 F.3d 290, 293-94 (2d Cir.1999).
For the foregoing reasons, the appeal is DISMISSED as moot.